 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDTerraillonCorp.andLocal 1922,InternationalBrotherhood of Electrical Workers,AFL-CIO.Cases 29-CA-10339,29-CA-10416, 29-CA-10444, 29-CA-10558,29-RC-5873, and 29-RM-68618 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 12 September 1984 Administrative LawJudge Raymond P. Green issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, I andconclusions as modified.The judge found that the Respondent's termina-tion of its longstanding practice of providing freelunches to its office clerical employees upon the ar-rival of merchandise by container trucks for un-loading violated Section 8(a)(1) of the Act. Thetermination of this practice occurred during thependency of the representationcases, andthe judgewas not persuaded that the Respondent's purposefor discontinuing the practice was to save money.He found that the practice of providing freelunches on these occasionswas alongstanding one,which he viewed as having become a term andcondition of employment and not merely a gift.The judge also found that although there was noevidence presented by either side as to the value ofthe lunches, given the small number of employeesinvolved (five) and the relative infrequency of theoccasions when the lunches were given, the cost tothe Company could not have been very significant.IThe Respondenthas exceptedto some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsIn adopting the judge's recommendation that the challengeto Jay Fhg-stemn's ballot be sustained,we rely solelyon our decisioninCumberlandFarms,272 NLRB 336 (1984), holding thatthe "special status" test alonegoverns eligibility of nonownermanager relatives.As JayFligstemenjoys suchspecial status, we agree he should be excluded from the unitMember Johansen agrees that the challengesto the ballot of Jay Flig-stein should be sustainedHowever, he would lookto the community ofinterest in determiningthe eligibility of relatives of owners or of non-ownermanagersSeeNLRB v Action Automotive, Inc,105 S Ct 984(1985)In theabsence ofexceptions,we proforma adopt the judge's dismissalof theunfairlabor practiceallegations relatingto employee Florence LoPrestiThe Respondent contends the decision to pro-vide the free lunches, and to discontinue them foroffice clericals for only a brief period of approxi-mately 2 months, was not related to any employ-ment-related development; that thewarehouse em-ployeeswho actually unpacked the containertrucks continued to receive the free lunches; andthat the representationcase that encompassed thewarehouse employeesalsowas still pending whenthe free lunch program for the officeclericalswasresumed.We find merit in the Respondent's excep-tions.Philip Fligstein, a vice president of the Respond-ent, testified that the container trucksusually camein latein themorning, andthe warehouse employ-ees worked over the lunch period so thatthe con-tainer could be unloaded quickly and taken back tothe pier. He started a policy of buying lunch forthewarehouse employees simply because theywould not take a lunchbreak or their lunchbreakwas delayed. Also, whenever lunch was being or-dered for the warehousemenfrom a delicatessen,Mike Biondo, the warehousemanager,asked theoffice clericals if they wanted lunch or anything.According to Fligstein, no lunches were bought forany of the employees whencontainerscame veryearly in the morning and were unloaded quickly,or when a container came and part of it was un-loaded at the Company and part of it was unloadedat a facility that does assembly work for the Com-pany. He testified that this practicehas been goingon for about 2-1/2 years.Fligstein further testified that in March 1983 hetold Biondo to order lunch only for the warehouseemployees because he had some cash flow prob-lems and he wanted to save some money.He alsotestified that there were times when he went to thedelicatessen,going back to 1979, and some of theoffice clericals asked him to bring them back some-thing, but that he did not take any money for it.Fligstein testified that he cut out buying the officeclericals lunch in March, but that severalcontain-ers later or several months later he asked MikeBiondo to ask the clericals if they wanted anylunch as well. Over the 2-month period, perhapstwo or three containers were unloaded. Fligsteintestified he had some more money when he startedbuying again for the clericals.Biondo testified that if Fligstein happened to bein the warehouse when the coffee truck came by,he would offer to buy coffee or a roll for the em-ployees.The purpose of the free lunch, according to theuncontroverted testimony of Fligstein, was to makeitpossible for the warehouse employees to contin-ue, uninterrupted, with the unloading of the con-280 NLRB No. 37 TERRAILLON CORP.tainer trucks so that they could be returned to thepier.However, the record contains no evidencethat a similar purposeor objective was served byFligstein's ordering free lunches for the office cleri-cals,who clearly did not help with the unloadingof the container trucks.Nor is there substantial evidence that Fligsteinsought to punish the office clericals or to make anexample of them because of their union leanings.The record does show that the union organizingcampaign commencedin January 1983, but that theoccasional free lunches for the clericals were notsuspended untilMarch or April 1983. Therefore,there is a considerable timelag from the time theRespondent learnedof the union activity until thetime it suspended the free lunches for the clericals.Moreover, had the Respondent sought to coerce orrestrain its employees in this manner to discourageunion organizational activity, it more likely wouldhave terminatedthe fivelunches for the warehouseemployees for maximum impact on all of the em-ployees involved in union organizational activity.It is our view that the Respondent's terminationof the free lunches for the clerical employees, butnot for the warehouse employees, for a period ofapproximately 2 months, and on no more thanthree or four occasions, was not designed to inter-fere with, restrain, or coerce employees in the exer-cise of their Section 7 rights.Accordingly, we find that the Respondent didnot violate Section 8(a)(1) of the Act by terminat-ing itspractice of providing free lunches to theoffice clerical employees.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,TerraillonCorp.,Central Islip,NewYork,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(b)."(b) Discharging or threatening to discharge em-ployees, reducing their hours of work, or discrimi-nating against them in any other manner if theyjoin or support Local 1922 or any other labor orga-nization."2.Substitute the attached notice for that of theadministrative law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government367The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively throughrepresenta-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten to close our UnitedStates business operations because our employeesjoin or select Local 1922, International Brother-hoodof ElectricalWorkers,AFL-CIO or anyother labor organization.WE WILL NOT discharge or threaten to dischargeour employees, reduce their hours of work, or dis-criminate against them in any other manner be-cause they join or select Local 1922 or any otherlabor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Roberta Mittler fulland immedi-ate reinstatementto her former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to her seniority or anyother rights or privileges previously enjoyed.WE WILL make Roberta Mittler and James John-son whole for any lossof earningsthey may havesuffered because of our discriminationagainstthem, with interest.WE WILL remove from our files any reference tothe discharge of Roberta Mittler, and WE WILLnotify her in writing that this has been done andthat evidence of the discharge will notbe used as abasis for future personnel actions against her.TERRAILLON CORP.Elias Feuer, Esq.,for the General Counsel.Barbara Barbash, Esq.,of Carle Place, New York, for theRespondent.BryanMcCarthy, Esq. (O'Conner & Mangan),of LongIsland City, New York, for the Charging Party. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASERAYMOND P. GREEN,AdministrativeLaw Judge.These consolidated cases were heard by me on variousdays in March and April 1984. All these cases were initi-ated by an organizational campaign commenced by theUnion in January 1983 and which led to a demand forrecognitionon January 10, 1983. Thereafter,on January17, the Employer filed a petition in Case 29-RM-686,seeking an election in a unit of its warehouse employees.Subsequently,on February 8 the Union filed a petition inCase 29-RC-5873seeking an election among the Re-spondent'soffice clerical employees.On February 18,1983, the parties executed Stipulations for Certificationsupon Consent Elections for each of the petitions andthese agreements were approved by the Regional Direc-tor for Region 29 of the Board on February 22. Subse-quently,elections were conducted in each unit on March11, 1983, but the outcomes were indeterminative becauseof the challenged ballots.The voting unit in Case 29-RM-686 was defined as in-cluding all full-time and part-time warehouse employees,exclusive of all other employees,office clerical employ-ees, confidential employees,guards, and supervisors asdefined in the Act.The tally of ballots for this electionshows that two votes were cast for the Union, oneagainst,and one vote was challenged.The Union chal-lenged the vote of Jay Fligstein who is the son of theEmployer's vice president Philip Fligstein.The voting unit in Case 29-RC-5873 was defined asincluding all full-time and part-time office clerical em-ployees, excluding all other employees,confidential em-ployees, guards, and supervisors as defined in the Act.At this election the ballots were impounded because outof five voters, the ballots of four were challenged.In thisregard,the Union challenged the vote of Peggy Flig-stein,thewife of Philip Fligstein,and the Respondentchallenged the ballots of Florence Lo Presti, DonnaFish, and Roberta Mittler.On May 13 theRegionalDirector,after an investiga-tion,issued a Report on Challenged Ballots, Order Con-solidatingCases and Notice of Hearing.In this report,the Regional Director recommended to the Board that:(1) The challenge to the ballot of Jay Fligstein be sus-tained because of his familial relationship to a member ofmanagement and because of his special employmentstatus.(2)The challenge to the ballot of Peggy Fligstein besustainedbecause of her familial relationship to amember of management and because she did not performofficeclerical functions.(3)The challenge to the ballot of Donna Fish be de-termined in a hearing.The Employer contends that Fishis a supervisor whereas the Union contends that she is anoffice employee.(4)The challenge to the ballot of Florence Lo Prestibe determined by a hearing.In this regard,the Respond-ent contends that she is a confidential employee,a claimwhich the Union denies.(5)The challenge to the ballot of Roberta Mittler bedetermined in conjunction with a hearing in an unfairlabor practice case wherein it is alleged that Mittler wasdischarged because of her union activities.Subsequent to the Regional Director's issuance of theReport on Challenges,the Respondent appealed to theBoard.Thereafter,the Board reversed the Regional Di-rector's recommendations relative to the eligibility of JayFligstein and remanded that issue for a hearing. TheBoard did not, however,overrule any of the other rec-ommendations made by the Regional Director and, assuch,the challenge to the vote of Peggy Fligstein wassustained.The historyof the unfair labor practice charges is asfollows.The charge and amended charge in Case 29-CA-10339 werefiled respectively onMarch 17 andApril 26,1983.A complaint based on those charges wasissuedby theRegional Directoron April 28, 1983. Thecharges in Cases 29-CA-10416 and 29-CA-10444 wererespectively filed on April 13 and 26, 1983,and a com-plaint in those cases was issued on June 3, 1983. On June23, 1983,the Union filed yet another charge in Case 29-CA-10558 and acomplaint on that charge was issued onJuly 28,1983. Thereafter, on July 29 all of the foregoingcases,including the representation cases, were consoli-dated for hearing.In substance, the allegations of the unfair labor prac-tice complaints as amended,are as follows:'(1)That aboutJanuary 10, 11, and 12,1983, the Em-ployer,by Philip Fligstein,interrogated its employeesconcerning their activities,membership,and/or supportfor the Union. (Alleged in Case29-CA-10339.)(2)That aboutJanuary 10, 11, and 12,1983, the Re-spondent warned and directed its employees to refrainfrom becoming or remaining membersof the Union. (Al-leged in Case29-CA-10339.)(3) That on January10, 11, and 12, 1983,the Respond-ent threatened its employees with discharge or other re-prisals.(Alleged in Case 29-CA-10339.)(4)That fordiscriminatory reasons,the Respondent,about February 4, 1983, revoked its previouslygrantedvacation leave to Roberta Mittler. (Alleged in Case 29-CA-10339.)(5)That fordiscriminatory reasons, the Respondent,on February22, 1983,discharged RobertaMittler. (Al-leged in Case29-CA-10339.)(6) That for discriminatoryreasons,the Respondent onApril 4,1983, reduced the hoursof work ofJames John-son. (Alleged in Cases29-CA-10414 and 29-CA-10444.)(7) That fordiscriminatory reasons the Respondent (a)inFebruary and March 1983 orally warned and repri-manded FlorenceLo Presti, (b) on April4 changed herhours to a more arduous and disagreeable schedule, (c)harassed her, and (d) on April 23, issued to her a writtenreprimand and threat of discharge. (Alleged in Cases 29-CA-10414 and 29-CA-10444.)(8) That for discriminatoryreasons, the Respondent onApril 6, 1983, withdrewitspracticeof purchasinglunchesfor the office clerical employeeson certain occa-'At thehearing,the General Counsel withdrew par 9 of the com-plaint in Case 29-CA-10339This allegation alleges that the Respondentunlawfully polled its employees about January 10,11, and 12, 1983 TERRAILLON CORP.369sions.(Alleged in Cases 29-CA-10414 and 29-CA-10444.)(9)That about February 10, 1983, Respondent beganassigning certain personnel work to Florence Lo Prestitomake her ineligible to vote in the election under thepretense that she was a confidential employee. (Allegedin Case 29-CA-10558.)(10) That about February 11, 1983, Respondent gaveemployee Donna Fish the title of office manager to makeher ineligible to vote in the election, under the pretensethat she was a supervisor. (Alleged in Case 29-CA-10558.)Based on the entire record in this proceeding, includ-ingmy observation of the demeanor of the witnesses,and after considering the briefs filed, I make the follow-ingFINDINGS OF FACT1.JURISDICTIONThe parties agree,and I find,that the Employer is en-gaged in commerce within the meaning of Section 2(6)and (7)of the Act.It also is agreed that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE NATURE OF THE RESPONDENT'S BUSINESSThe Respondent is a Delaware corporation which iswholly owned by a French company called Group Ber-nard Tapi, which in 1980 brought out Terraillon S.A.,owned by Marc Terriallon. Basically, the United Statescompany is in the business of selling scales and otherhousehold items in the American market. The productsare themselves primarily manufactured in France by theparent company, although to a certain extent, parts areassembled at the Respondent's Long Island warehouse.Philip Fligstein, a vice president of the Respondent, isthe only corporate officer in the United States, and he isresponsible for the day-to-day operations of the Ameri-can Respondent. Fligstein, however, does not own anystock in the corporation and he is responsible to MarcTerraillon and a Pons, both of whom are located inFrance. In this regard, Fligstein is constantly in touchwith either Terraillon or Pons by telephone or telex, andhe occasionally will visit France to discuss Respondentoperations and policies. For example, about January 4 or5,Fligstein visited France to discuss the Respondent'sU.S. operations with Marc Terraillon, Among the itemsdiscussed, according to Fligstein on that occasion, wasthe Respondent's expenses.Although Fligstein, is the highest-ranking official ofthe Respondent in the United States and is in charge ofitsday-to-day operations, it is noted that his responsibil-ities and authority in relation to personnel and labor rela-tions is sharply curtailed. Thus, he testified that althoughhe has the authority to hire employees, the Frenchparent Respondent establishes the number of employeesthat are to work in the United States. Similarly, althoughhe can negotiate rates of pay for newly hired employees,he must do so within certain parameters established inFrance. Fligstein testified that employee fringe benefitsand annual wage increases are determined in France, andthat although he may make suggestions as to such deci-sions, he cannot make them on his own authority. Simplyput, this record establishes that although Fligstein imple-ments labor and personnel policies for the Respondent'sU.S. employees those policies are not decided by him,but are decided by his superiors in France.In connection with the American Respondent, therecord discloses that it maintains, in Long Island, anoffice and warehouse.2 As of January 1, 1983, the Re-spondent employed four people in the warehouse, thesebeingMike Biondo,3 James Johnson, Ted Dunlop, andJay Fligstein. (At this time Jay Fligstein was paid off thebooks and no deductions were made from his earningsfor withholding or social security taxes.) As of January1,1983, the Respondent also employed four office em-ployees, these being Roberta Mittler (a full charge book-keeper), Eileen Tucker (the assistant bookkeeper), Flor-ence Lo Presti, and Donna Fish. However, at this pointin time, Eileen Tucker had given notice of her intentionof retiring and she was involved in training Donna Fishwho had recently been hired as Tucker's replacement.Thus, it appears that the normal complement of officeemployees was three. The record also shows that as ofthis date, and for a long time in the past, there was noofficemanager position. That is, the record reveals thatFligstein basically had been in charge of the office em-ployees, who nevertheless need little or no supervision asthey followed an established routine.III.THE UNION'S ORGANIZATIONAL CAMPAIGN, ITSDEMAND FOR RECOGNITION ON JANUARY 10, ANDTHE EVENTS IMMEDIATELY THEREAFTERIn late December 1982 or early January 1983 therewas some talk amongst the office employees about get-ting a union to represent them. About January 3, Mrs.Lo Presti's husband called Joseph Faicco of Local 1922and a meeting was arranged for union representatives tovisit the Respondent's premises to meet with the employ-ees on January 6. (Fligstein was in France on January 6.)This meeting took place and employees, including LoPresti,Mittler, and James Johnson signed union authori-zation cards. It also was decided that the Union's repre-sentativeswould come to the office on January 10 todemand recognition.On Monday, January 10, several union representativesarrived at the Respondent's premises, requesting to seeFligstein and in this regard, the employees gathered to-getherwith these representatives when they spoke toFligstein.The union representatives asserted that theyrepresented a majority of the employees and asked theRespondent to negotiate a contract. Faicco tendered theauthorization cards to Fligstein and told him that if hedoubted the Union's majority status, Fligstein should askthe employees if they wanted the Union. Fligstein did so,and the employees present answered affirmatively. (JayFligstein was not present.) When Fligstein asked the em-2 It also utilizes a public warehouse in California8Although it appears that Biondo voted without challenge in the elec-tion held among the warehouse employees, the parties at this hearingstipulated that he was a supervisor within the meaning of Sec 2(11) ofthe Act 370DECISIONSOF NATIONALLABOR RELATIONS BOARDployees why they wanted a union, Mittler said, "for ben-efits."Fligstein told Faicco that he was in no position tomake any decisions and that the Union would have tocontact his superiors in France. About this point, the em-ployees and union agents went outside for a few minutes,afterwhich the employees returned to work, Fligsteinagain asked several of the office employees why theywanted a union but the employees refused to respond.Althoughit is allegedby the General Counsel that theEmployer engaged in unlawful interrogation in connec-tion with the above-described transaction, I do not agree.Clearly, the Union's agent, Faicco, invited Fligstein toquestion the employees about their union support andFligstein did so as per the invitation. In these circum-stances, I cannot conclude that such questioning was co-ercive.Alco Venetian Blind Co.,253 NLRB 1216 (1981).According to Fligstein, on the afternoon of January10,he telephoned Marc Terraillon in France and de-scribed his confrontation with the Union. He states thatTerraillon told him, inter alia, that if a union got in, hewould, if necessary, close down the American Respond-ent.On Tuesday, January 11, Fligstein met with the Re-spondent's regular attorneys4 and again spoke,by phone,with Terraillon who repeated his fear of unionization.On the afternoon of January 12, Fligstein concededlytold the warehouse employees that if the Union got in,Marc Terraillon would close the American Respondentand that he too would lose his job. Even assuming thatFligstein simply repeated this statement out of concernfor his own job, there is no doubt that such a statement,which threatened employees with plant closure, is viola-tive of Section 8(a)(1) of the Act. SeeNLRB v. GisselPacking Co.,395 U.S. 575 (1969).A number of other events also occurred within a shorttime after the Union's demand for recognition on Janu-ary 10. Thus, on January 12 Fligstein handed RobertaMittler a note (discussed below), canceling his prior au-thorization for her vacation in February. According tothe credible testimony of Mittler, on January 14, Flig-stein told her to put his son Jay Fligstein on the payroll,notwithstanding his earlier instructions, at the time of hishire, to pay him out of "warehouse expenses." Also, onFriday, January 14, Jay's high school friend, Scott Dean,began to work in the warehouse on a part-time basis.6A. The Discharge of Roberta MittlerMittler began her unemployment at the Respondent asa full charge bookkeeper in October 1980. Because shehad children in school, she worked on a part-time sched-ule.She was one of the employees who signed a unioncard.When questioned by Fligstein on January 10* Soon thereafter,the Respondent retained labor counsel6 I find incredible, Fligstem's assertion that he first discovered that JayFligsteinwas paid off the books when this was discovered by the ac-countant in early January.Fligstem testified that he spoke to Scott Dean and offered him thejob before January 10, 1983.He was not, however,particularly certainwhen this occurred.I note that the hiring of Dean seems a bit unusual inview of Fhgstem's testimony that on January 5 and 6 he and Terraillonwere concerned about Respondent expenses.Ialsonote thatMikeBiondo, the warehouse supervisor,was not consulted with respect to thehiring of Scott Dean and was not, as far as he could recall, asked if an-other employee was needed in the warehousewhether she wanted the Union, she responded affirma-tively.On February 22, on her return from Florida, Mittlerwas discharged. In a letter given to her by Fligstein(dated February 18), he stated:I regret to advise you that we had to fill your po-sitionwith a new employee and therefore we areunable to offer you a return to employment with us.As you know, we had a certified audit underwaywhen you left and I warned you before you leftthat you could not take time off at such a criticalpoint for the Respondent.Ihad been telling youthat since November when I learned about ouraudit and you conflicting vacation plans.Maskingyour real purpose for leaving by presenting me witha doctors note claiming that you were taking timeoff for "stress" does not change the fact that youactually left for a vacation without authorization ormy permission.Iwill not discharge Marie Scott or return DonnaFish to her previous position simply because youchoose to return to work at your convenience.I consider your walking out on Friday, February4 and leaving us in a lurch unforgiveable.The record shows that Mittler notified Fligstein inJuly 1982 about her intention of taking a 2-week vaca-tion in February 1983.7 In November 1982 Lo Prestitook a vacation at which time Fligstein told Mittler thatMittler had to help out in Lo Presti's absence or elseMittler would not be able to take her Februaryvacation.Mittler did help out and, according to Eileen Tucker,Fligstein told her that Mittler could take her vacation asplanned.Also in November 1982 Fligstein was notified that theparent Respondent in France intended to do a certifiedaudit for the year ending 1982, as had been done theyear before. He asserts that when he received this noticefrom Bill Carney, a partner in the accounting firm, hetoldMittler in November that theremight be anauditand that if so she would not be able to take her vacationinFebruary because she would be needed at the Re-spondent. He also testified that he told Mittler that as hehad not yet received confirmation of the audit, the situa-tion was uncertain in relation to her vacation plans. Thisalleged conversation is, however, essentially denied byMittler and contradicted by Tucker as noted above. Fur-ther,Fligstein's testimonial version of this conversationis,to a degree, inconsistent with his February 18 letterwherein he stated, "As you know, we had a certifiedaudit underway when you left and I warned you beforeyou left that you could not take time off at such a criti-cal point for the Respondent.I had been telling you thatsinceNovember when I learned about our audit and yourconflicting vacation plans"(emphasis added).InDecember 1982 Tucker notified the Respondentthat she intended to leave in January. This led to thehiring of Marie Scott on December 17 as Tucker's re-7According to Fligstem, in October 1982, he approvedMittler's re-quest fora vacationin February 1983 TERRAILLON CORP.371placement. Scott credibly testified that before her hireshe told Fligstein that she had planned a family vacationin February and that he said that this was a problem be-cause another woman had planned to take a vacationabout the same time. She states that Fligstein told her hewould call back and try to see if the other woman couldchange her plans. According to Scott, Flingstein did callback and said that the other woman could not changeher vacation plans. Scott states that she nevertheless de-cided to take the job, after Scott made arrangementswith her travel agent to reschedule her vacation toEaster.On the morning of December 17, coincidently withthe hiringof Scott,a telex cameinto the office fromFrance confirming that the audit would be conducted.Later in the day Fligstein told the office employeesabout the hiring of Marie Scott. In doing so, he also toldthem that he had refused Scott's request for a Februaryvacation because Mittler had her vacation scheduled forthat time. Thus, the credible evidence shows that not-withstanding the fact that the audit had been plannedsinceNovember 1982, and specifically confirmed on themorning of December 17, 1982, Fligstein reaffirmed hisapproval of Mittler's vacation plans for February. Assuch I do not credit Fligstein's testimony to the effectthat on December 17 or 20, after receiving the telex con-firmation,he told Mittler that she would have to cancelher vacation plans. On the contrary, I find that it wasnot untilJanuary 12, 1983 (2 days after the Union de-manded recognition), that Fligstein, for the first time, no-tifiedMittler that she could not take her planned vaca-tion.The Respondent makes much of its asserted need tohave Mittler available during February to assist in theaudit conducted by the accountants. Although there isno doubt that Mittler performed a role in the audit, I amnot persuaded that the Respondent has shown that a can-cellation of her vacation was necessary.As I understand the evidence, the principal functionperformed by Mittler in relation to the audit was tobring the accounts receivable and payable records up todate as of December 31, 1982, and to prepare (under thesupervision of the accountants) addressed envelopes withenclosed forms to be sent to the Respondent's suppliersand customers so that they could verify either what theyowed the Company or what was owed to them. (Mittlerdid not have any role in the inventory check which wasconducted in late December or early January.)Pacheco, an accountant, was placed in charge of theaudit by Bill Carney in November 1982. He testified thathe spoke to Mittler in December 1982 at which time hegave her instructions regarding what was required ofher.He states that she, in turn, told him of her plans totake a vacation in February and that she wanted to makesure that she was ready for the audit. According to Pa-checo, he told her what she had to do, that she under-stood her instructions, and that she did her job well. Hetestified that in connection with Mittler's function: "shewas very good. She prepared everything. As to her va-cation, she wanted everything ready for me for the audit.I got out the confirmations on time."Pacheco testified that after the preparatory work doneby Mittler, the next step was to pick up the confirmationletters fromMittler and mail them out from his office.This was done on January 24, 1983, at whichtime ac-cording to Mittler, Pacheco told her that her work in re-lation to the audit was completed. In this regard, Pache-co's testimony indicates that the actual audit must thenawait the return of a substantial portion of the confirma-tion letters which normally takes at least 2 to 3 weeks.Thus, the implication of his testimony is that although hehad originally been scheduled to conduct the audit overa 3 consecutive day period at the Respondent's premisesduring the first week of February, that schedule wouldhave had to have been changed irrespective of Mittler'svacation because he would not have normally done theaudit until the confirmations were returned.8According to Pacheco it was no problem to changehis scheduled audit of the Respondent and that if it tookan extra week, it made no difference. He testified thatneither his superior in the accounting firm nor Fligsteinever told him that the audit had to be conducted withany particular degree of expedition or that RobertaMittler's vacation plans would cause any problems. Infact the field work on this audit was completed onMarch 11, 1983, as compared to the previous year's auditwhere the field work had been completed on March 4,1982. (Hardly a significant difference.)As noted above, the Union made its demand for recog-nition on January 10 at which time Fligstein becameaware of which employees, including Roberta Mittler,supported the Union. It is my opinion that it was notuntil January 12, 2 days after the Union's demand (andabout 4 weeks after the audit confirmation), that Flig-stein notifiedMittler that she had to cancel her vacation.(She had madearrangementsfor her family to go toFlorida.) She protested to no avail. During the weekending February 4, Mittler told Fligstein that she intend-ed to go to Florida anyway, and asserted that she wasgoing to take the time off as sick leave. He told her thatif she left, she was taking unauthorized leave. Mittler'slast day at the Respondent was on February 4 and shewent to Florida. On her return, she was handed the ter-minationletter quoted above.It is my conclusion, based on the entire record, and onmy consideration of demeanor factors, that Fligstein re-voked his approval of Mittler's previously authorized va-cation because of her union activities and not because oftheRespondent's alleged need to have her present inFebruary for the certifiedaudit.Inasmuch as this denialof her vacation was, in my opinion, discriminatorily mo-tivated, it follows that the decision to discharge her be-cause she went ahead withhervacation was equally vio-lative of the Act. Therefore, it is my opinion that the Re-spondent, by canceling Mittler's vacation for discrimina-9 It is my opinion that the lettersent by Fligstem tothe accountingfirm on February10, assertingthat the audit was delayedbecause ofMittler's absence was disengenous and was designedto laya foundationfor theRespondent's latter actions 372DECISIONSOF NATIONAL LABOR RELATIONS BOARDtory reasons,and by subsequently discharging her, vio-lated Section 8(a)(1) and(3) of the Act.9B. The Allegation Relating to James JohnsonJohnson began working as a warehouse employee inNovember 1980 as a part-time employee(20 hours perweek at $3.10 per hour). After having told Fligstein ofhis need for a full-time job and his intention of lookingfor one, Fligstein in May 1982 changed his hours to 37-1/2 hours per week. Johnson credibly testified that hewas nevertold that thechange to full-time status was ona temporary basis. (At thetime of the election Johnsonwas paid $4.50 per hour.)Johnson was one of the employees who signed a unioncard and was present on January 10 when the Unionmade its demand for recognition.As noted above, onJanuary 11, Fligstein told Johnson and the other ware-house employees that Marc Terraillon would close theRespondent if the Union got in.On March 11 the election was held and the vote in thewarehouse unit was two in favor of the Union, oneagainst, and one challenged ballot.On March 30, 1983, Johnson was given a letter whichstated:Regrettably,because of a variety of economicconsiderations,I am going to have to reduce yourweekly work hours and return you once again to apart time basis.This is a decision which I have put off for acouple of weeks now because I knew that it willprobably have an impact upon your needed income.I have no choice,however, inasmuch as I am heldaccountable by the parent Respondent in France forthe operations of this Respondent which includeshaving to justify the expenditure for full time helpin the warehouse.At least at this point I cannot jus-tifymaintaining more than one full time employeebesides the Warehouse Supervisor and I am forcedto carry the three remaining persons,of which youare one,on a part time basis.In special consideration of your reduced incomeand to try to help however I can we will continue,for now,to pay for your major medical coverage.6The Respondent argues that the Board should defer to a decision byan administrative law judge ofthe New YorkState Departmentof Laborwhere it was found that Mittler was discharged for cause and thereforenot entitled to unemployment benefits.In that hearing, Mittler assertedthat she was discharged because of her union activities and many of thesame witnesses(but not James Johnson) testified in that proceeding astestified herein.It is well established that the Board,in the exercise of its exclusive ju-risdiction to decide unfair labor practice cases pursuant to Sec. 10(a) ofthe Act,will not be boundto defer todecisions of other administrativeagencies.Western PublishingCo.,263 NLRB110 fn. 1 (1982);Magic Pan.Inc.,242 NLRB840, 841(1979),Duquesne Electric &Mfg Co., 212NLRB 142 fn. 1 (1974),affd. 518 F.2d 701 (3d Cit. 1975);Supreme DyeingCorp.,147 NLRB1094, 1095 fn.1(1964), affd.340 F.2d 493 (1st Cir.1965)The Respondent's attempt to analogize its position to arbitration defer-ral cases is,inmy view,unpersuasive For one thing deferral to arbitra-tion is appropriate because the parties,pursuant to contract,have agreedto be bound by the decisions of an arbitrator.Second,the National LaborRelations Act, at Sec. 201, specifically sets fortha policy ofencouragingthe arbitration of disputes.Ihope that despite the reduction in hours, youwill be able to continue to stay with us and give usyour valuable services.As a consequence of the reduction in his hours, John-son began looking elsewhere for a full-time job, and leftthe Respondent about a week later. (The General Coun-sel does not allege, however,that he was constructivelydischarged.)Although the Respondent asserts an economic justifi-cation for reducing Johnson's hours, I have substantialproblems with this defense as Respondent's evidence is,to mymind,contradictory.According to Fligstein, he visited France about Janu-ary 6 where,inter alia, he discussed the Respondent'scostswith Terraillon.Thus,although the clear implica-tion of his testimony was that Terraillon was seekingways to reduce costs,the evidence suggests that on hisreturn Fligstein nevertheless decided to hire an addition-al employee, his son's friend Scott Dean, to work in thewarehouse on a part-time basis.Indeed, Dean began towork, according to the sign-in records, on February 14,2 days after the Union's demand for recognition and theevidence indicates that there was sufficient work to keepall the warehouse employees occupied.According to Fligstein, he again spoke with Terraillonsometime in March about the Respondent's costs. He as-serts that Terraillon asked how they couldreduce someof the overhead without interfering with day-to-day op-erations.He states that he and Terraillon went over thepeople who worked in the office and warehouse and thatthey decided to revert Johnson's status to that of a part-time employee.The fact is, however, that in deciding to cut backJohnson's hours, it also was decided to retain Scott Deanas a part-time employee,notwithstanding that Dean wasa high schoolstudentwho had been employed for only ashort period of time. Frankly ifIwere running a businessand was concerned solely about costs, it would make agood deal more sense to lay off Scott Dean. Alternative-ly, if Iwas concerned that a union might become thebargaining agent, it would make a good deal of sense toreduce the hours of James Johnson with the expectationthat he would probably quit and retain the services ofmy son's high school friend, who in all probabilitywould not be interested in unionization.In connectionwith thismatter I also note that MikeBiondo, the warehouse supervisor, testified that he wassurprised at the decision to reduce Johnson's hours andthat he was not consulted beforehand. (He testified thathe first learned of the decision when he saw Lo Prestityping the letter quoted above.)In view of the foregoing and the entire record, I findthat the decision to reduce Johnson's hours was discri-minatorilymotivated and in violation of Section8(a)(1)and (3) of the Act.C. Allegations Concerning Florence Lo PrestiThe consolidated complaint issued on June 3, 1983, al-leges that for discriminatory reasons(1)Respondent,during February and March 1983, orally warned and TERRAILLON CORP.reprimanded Lo Presti, (2) that Respondent on April 4changed her hours to a more arduous and less agreeableschedule of hours, (3) that on April 5 and other dates inMarch and April 1983, the Respondent harassed her andthreatened her with discharge, and (4) that on April 22,1983,Respondent issued to her a letter of reprimandwhich threatened her with discharge.Lo Presti began her employment with the Respondentin 1975 and worked until February 13, 1984, when shequit.With respect to her separation from the Respondentthe General Counsel does not allege that she was con-structively discharged. Lo Presti was one of the employ-ees who signed a union card and she was present on Jan-uary 10 when the Union made its demand for recogni-tion. She also was the Union's observer at the electionsheld on March 11.Basically,the evidence concerning these allegationscenters on two issues. First, it is undisputed that in Aprilher hours were changed from 8:30 a.m. to 4 p.m. to 9a.m. to4:30 p.m. Although Lo Presti testified withoutcontradiction that she was told by Supervisor Biondothat Fligstein changed her hours in order to harass her,she does concede that she did not protest this changeand that the change made no difference to her. i ° Thesecond issue essentially involves a series of transactionsleadingup to a letter of reprimand issued to her on April23, 1983. This letter, signed by Fligstein stated:I regret having to write this note at all but I haveno choice.Mistakes which are made by an employee whichcan significantly hurt the company represent a seri-ous concern to me and to our management inFrance. Earlier this month you submitted a reportwith sales figures for the month of March whichcontained a series of errors aggregating approxi-mately $5,000. Had this mistake not been caught, itwould have seriously distorted the entire report. Inrecentweeks you have committed a number oferrors which have embarrassed me including the se-riousmishandling of incoming messages from asalesman and an officer of the French Embassy.Icannot emphasizetoo strongly how serious Iconsider these matters to be especially if they are aproduct of inattentiveness to responsibilities or pos-sibly a lack of care on your part.In any event, I cannot overlook them and I musttellyou that since I have ultimate responsibility forthe operation here in Central Islip, I am going to becontinuously seeking to employ people who helpme perform my job, not people who make it moredifficult.Please, therefore, be guided by this note that Iexpect no repeat of errors and that if you are unableto raise your standards to meet the company needsthat I will have to replace you.10 Originally her hours were from 8 30 a in to 4 p.m so that she couldbe home when her children returned from school At the time of thechange, however, her children were old enough to be at home before shereturned to work373The evidence concerning the events described in theabove-quotedletter ishotly disputed,involves substantialissues of credibility, and is not easy of resolution. Al-though it is my opinion that the General Counsel hasmade out a prima facie case as to her allegations, I donot perceive that any useful purpose would be served toresolve these issues or that such a resolution would haveany practical consequence to any party in this proceed-ing.Thus, as Lo Presti has voluntarily left the Company(and there is no indication of her prospective return), aretraction of her warning would be of no assistance toher in any practicalsense.Nor would a finding that theRespondent has discriminatorily changed her schedule ofhours or that it reprimanded her for discriminatory rea-sons add anything to the remedy in this case, given myearlierfindings that the Respondent violated Section8(a)(1) and (3) vis-a-vis Roberta Mittler and James John-son.Accordingly, as it is my opinion that the unfairlabor practice allegations relating to Lo Presti are of nopractical consequence in the context of this entire case, Ishall recommend that they be dismissed.D. Miscellaneous 8(a)(1) allegationsIn addition to what has already been discussed, thecomplaints allege a number of other violations of theAct. 11The evidence shows that the Respondent had a long-standing practice of providing free lunches to its employ-ees on the arrival of merchandise by container trucks.Sometime in April, this practice was terminated regard-ing the office employees. (The warehouse employeescontinued to get the free lunches.) The reason given byFligsteinfor terminating this practicewas to savemoney. He also testified that he resumed the practiceafter about 2 months.As the evidence shows that the practice of providingfree lunches on these occasions was a longstanding one, Iview it as having become a term and condition of em-ployment and not merely a gift. i 2 I also conclude thatFligstein's assertion to the effect that this practice, vis-a-vis the office employees, was temporarily terminated inorder to save money, is unpersuasive. Thus, althoughthere was no evidence presented by either side about thevalue of these lunches, I can only imagine that given thesmall number of employees involved and the relative in-frequency of the occasions when the lunches were given,that the cost to the Respondent could not have beenvery significant.As the termination of this practice oc-curred during the pendency of the representation cases,and in view of the unpersuasiveness of the Respondent'sasserted reason for discontinuing the practice, it is myconclusion that the Respondent violated Section8(a)(1)of the Act in this respect.' 311 In her brief, the General Counsel contends that a wage increasegiven to Donna Fish at the time of her "promotion" to officemanagerconstituted a granting of a benefit in violation of the Act However, asthiswas not alleged in the complaints and was not encompassed by anyspecific motion to amend, I shall not consider this assertion.12 CfBenchmark Industries,270 NLRB 22 (1984)13 There also was some testimony by the General Counsel'switnessesto the effect that Fligstein refused to allow them to use a rotisserie thatContinued 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel also contends that Fligsteindenied certain medical benefits to Donna Fish. In this re-spect, the evidence shows that Donna Fish was hired onDecember 28, 1982 (to replace Tucker). She testified thaton January 11, 1983, Fligstein told her that he wouldhave to hold up on her medical benefits and get back toher. (There apparently was some question whether shewanted medical coverage only for herself or whether shealsowanted to include her family.) In any event, andnotwithstanding the alleged conversation with Fligsteinon January It, she testified that she received the medicalbenefit package that she wanted within a week on Janu-ary 11. I therefore cannot conclude that the Respondenthas violated the Act in this respect.The General Counsel further alleges that the Respond-ent, to influence the results of the election in the officeclerical unit, gerrymanded that unit by promoting DonnaFish to the position of office manager and claiming thatFlorence Lo Presti was a confidential employee. Thesematters shall be dealt with below in the "challenge" sec-tion of this decision.IV. THE CHALLENGED BALLOTSA. Roberta MittlerHaving concluded above that Roberta Mittler hadbeen discriminatorily discharged, it follows that she was,at the time of the election, an eligible voter. Therefore, itis recommended that her ballot be opened and countedinCase 29-RM-686.Machinists,159NLRB 137, 143(1966).B. Jay FligsteinJay Fligstein was hired in July 1982 to work as a part-time employee in the warehouse. At the time of his hireand throughout 1982 until the spring of 1983, he was asenior inhigh school and was the dependent child ofPhilip Fligstein, the Respondent's highest managerial of-ficial for its United States operations. (Albeit, Fligsteinwas not a shareholder of the Respondent.) Jay Fligsteinat all relevant times, lived at home and was supported byhis family.From the time of his hire until January 14, 1983, JayFligstein was paid off the books, which meant that unlikethe other employees, no withholdings were made fromhis earnings for income or social security taxes. (He didnot file an income tax return for the year ending 1982.)Thus, although his rate of pay ($4 per hour)was similarto that ofJamesJohnson, one of the other warehouseemployees, Jay Fligstein's net take home pay did notsuffer the ravages of taxation felt by the other employ-ees. In fact, I am convinced that he was only put on thepayroll, after the Union's demand for recognition, toensure that he could vote in the election.The evidence also shows that during the period 1982-1983,when Jay Fligstein was going to high school, hehad the privilege of working out his own schedule whichwas acceded to by his supervisor, Mike Biondo. Thus, itone of the office employees had brought to the office and which hadbeen in disrepair for a long time.I consider that matter as being too tnvi-al for considerationappears to me that he essentially wouldcome and go ashe pleased and that Biondo arranged the work to suitJayFligstein's schedule rather than the other wayaround. Indeed, the records show that during the schoolyear from September 1982 to January 14, 1983, Jay Flig-stein'shours of work per week fluctuated from 0 hoursper week (for 4 weeks), to 16-1/2 hours per week on oneoccasion. In fact, it is clear from the testimony of bothJay and Philip Fligstein that Jay's school work camebefore his job and that if he had to study for tests, etc.,he was expected to stay away from work (in itself a to-tally laudable ordering of priorities).In addition to the above, credible evidence was pre-sented to show that Jay Fligstein frequently utilized hisfather's office to make personal phone calls, to an extentnot done or permitted by the other employees.Although Jay Fligstein cannot be excluded from thedefinition of an employee by virtue of Section 2(3) of theAct (which excludes, inter alia, any person employed byhis parent or spouse), the Board and the courts have heldrelatives of management to be ineligible voters if theyenjoy a special status vis-a-vis other employees. For ex-ample inNLRB v. Caravelle Wood Products,466 F.2d675, 678 (7th Cir. 1972), the court stated:While we will not allow the Board to apply anautomatic orper serule to exclude spouses and chil-dren under section 9(b), there are many precedentsfor the Board's exclusion on a case-by-case basis ofrelatives who enjoy a "special status," such as privi-leges or favorable working conditions not grantedother employees. E.g.,Cherrin Corp. v. NLRB,349F.2d 1001 (6th Cir. 1965), cert. denied 382 U.S. 981. ... These relatives include persons whom theBoard admits are employees under section 2(3).NLRB v. Jackson Farmers, Inc.,432 F.2d 1042 (10thCir. 1970), cert. denied, 401 U.S. 955 . . . (wife ofgeneralmanager who owned no stock);NLRB v.Dan Howard Mfg.Co., 390 F.2d 304 (7th Cir. 1968)(mother of one owner);Uyeda v. Brooks,365 F.2d326 (6th Cir. 1966) (brother of employer);Pargas ofCrescent City, Inc.,194 NLRB 616 (1971) (wife ofnonstockholdingmanager);P.A.Mueller and Sons,Inc.,105 NLRB 552 (1953) (nephew of corporationowner).Also, in a case with very similar facts to those herein,the court inNLRB v. Connecticut FoundryCo., 688 F.2d871, 878-879 (2d Cir. 1982), stated:The Companychallenges the determination ofthe ALJ, which the NLRBsustained,that ElizabethCornwall and Jeffrey Cox, children of the Companyofficials,were ineligible to vote in the certificationelection. Cornwall is the daughter of the plant man-ager, and Cox is the son of the plant engineer. Wefind that the Board's ruling is supported by substan-tial evidence in the record.The Board has often excluded relatives of Com-pany officials on a case-by-case basis because they"enjoy a 'special status,' such as privileges or favor-able working conditions not granted other employ- TERRAILLON CORP.375ees."NLRB v. Caravelle Wood Products, Inc.,466F.2d 675, 678 (7th Cir. 1972); seeMercy Hospital v.NLRB,668 F.2d 661, 666 (2d Cir. 1982);Linn GearCo. v.NLRB,608 F.2d 791, 795 (9th Cir. 1979);NLRB v. Caravelle Wood Products, Inc.,504 F.2d1181, 1183-86(7th Cir. 1974). The recordcontainsample evidence to support the Board's conclusionthat Cornwall and Cox each occupied such a "spe-cial status."While the Company presented evidencethat Cornwall and Cox were paid from regular pay-roll accounts and were not treated differently fromother employees while on the job, both enjoyedconsiderableflexibility in scheduling theirworkhours around school and vacations . . . and both in-tended to attend college shortly after the election. .. . We cannot conclude that the Board erred inexcluding these children of Company employeesfrom voting in the certification election becausethey occupied a "special status."Basedon the facts of this case, it is my opinion thatJay Fligstein is not an eligible voter and I recommendthat his ballot remain unopened.' 4C. Donna FishDonna Fish was hired by Fligstein on December 28,1982, as a replacement for Eileen Tucker, the assistantbookkeeper who was planning to leave the Respondentin January. At this time and in the past, the Respondentdid not have an office manager, and the evidence indi-cates that although subject to the overall supervision ofFligstein,each office employee had her ownseparatearea of responsibility which she carried out with little orno supervision. In fact, the evidence shows that severalyears before, there had been some discussion betweenFligstein and the office employees about having an officemanagerbut that this idea was rejected by Fligstein.Fish was offered the position of office manager aboutFebruary 13, 1983, approximately 5 days after the Unionfiled a petition seeking an election among the office cleri-cal employees. After some hesitation, Fish accepted thepromotion.Fligstein asserted that the reasons he created the posi-tion of officemanager wasthat (1) there had been alargedegree of turnover; (2) that his responsibilities kepthim out of the office a good deal of the time; and (3)that the Respondent began to handle products of anotherEuropean Respondent. In this regard, the Respondenthas not shown that Fligstein's time away from the officewas any different from what it previously had been andithas not demonstrated to me that the additional productline necessitated any change in the office structure. It istrue, however, that there had been a significant degree ofturnover inasmuch as Eileen Tucker and Roberta Mittlerhad left the Respondent and Donna Fish and Marie14 See alsoPandickPressMidwest,251 NLRB 473 (1980);Ellis FuneralHome,255 NLRB 891(1981)In my opinion, the present case is distin-guishable fromToyota Midtown,233 NLRB 797 (1977),inwhich the chal-lenged employee was marned,financially independent,lived apart fromhis father who was the employer's manager, and was subject to the sameterms and conditions of employment as other similarly classified employ-eesScott had recently been hired.' 5 (Florence Lo Presti wasthe only holdover employee.) Also, in February, EricaBarr,an employee from an office temporary firm wasworking at Respondent's office.On February 24, 1983, Fligstein gave Fish a memooutlining her duties. The memo stated:Thiswill confirm your appointment as officemanager of Terraillon.Some of the responsibilities that you shouldassume are the coordination of vacation schedules,receiving calls if someone is out sick,proper sign inand out procedures, re-assign work as needed andso on. Within the next week or two we will assignadditional duties.To confirm the major medical you will enrollyour children and increase your life insurance to$20,000 as a supervisor,manager.It is not necessaryfor you to sign in. As we discussed your salary hasbeen changed to $6.50 per hour.' 6In relation to the position of office manager, Fish, awitness who I found to be credible, testified, in effect,that notwithstanding her promotion, her actual job dutiesdid not change. She testified that she continued to do thesame clerical functions as she had done previous to thepromotion, such as handling accounts receivable, payingbills,handling money, taking phone orders, posting re-ceivables and making collection calls. She states that 99percent of her time was taken up with these types ofoffice and bookkeeping functions.According to Fish she did not assign work on a day-to-day basis because the other office employees had theirbasic routines which they followed. She testified that atmost, she notified the clericals once a week of the fol-lowing week's schedule. She states that she was giventhe responsibility of taking calls from the clericals whenthey called in to let the Respondent know when theywould not be in, but asserts that she had no power todeny such requests for time off. (In this respect, shestates she simply noted for the records whether an em-ployer should be given sick leave, vacation leave, etc.)Fish testified, contrary to Fligstein that she played nopart in changing the schedule of hours of Florence LoPresti, although conceding that she told Lo Presti of thisdecision.According to Fligstein, Fish, arranged theschedule of EricaBarr(after Barr had been employed di-rectly by the Respondent) in connection with certainwork that Barr did outside the office with one of thesalesman. However, Fish testified that it was Fligstein'sdecision to have Barr do this outside work and that she15Althoughinitiallyhired on December17, 1982,Mane Scott quitafter 3 daysSubsequently,when Mittler wenton her vacation,Fhgstemcalled Scottand heoffered her the job, with theunderstanding that shecould takeher vacationinFebruary Scotttestified that she was calledon February8 by Fligsteinwho told herthat he had some problems, thata union was called in and that he was"up against it " She testified thathe alsotold her thathe had things undercontroland that RobertaMittler wouldnot come back to work16Fish'swage rate had previouslybeen $6 per hourIt also appearsthatthe regular employees had life insurancecoverage of $10,000 where-asMike Biondo, the othersupervisor,had coverageof $20,000 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely tried to make sure that Barr's outside work didnot conflict with her office work.There was conflicting testimony between Fligstein andDonna Fish concerning the latter's power to hire andfireor to recommend such actions. In this regard Icredit, Fish. Although, Fligstein testified that at the timehe offered the officemanager's job to Fish, he told herthat she would have the power to hire and fire, she testi-fied that he told her this during a telephone conversationhe made to her home on the Saturday following the elec-tion.She also testified that notwithstanding this tele-phone conversation, she did not, in practice, either havethe power to take such actions or to effectively recom-mend them. Thus, contrary to the assertion by Fligsteinthat she recommended the hire of Erica Barr, Fish testi-fied that she had nothing to do with this decision andthat Barr was hired on the same day as Fish was ap-pointed to be office manager. Indeed, according to Fish,she would not have recommended the hire of Erica Barrhad she been asked. She also testified that in January1984, Fligstein asked her opinion about hiring a womanwho had been interviewed for an office job. Fish testi-fied that notwithstanding her negative opinion about thewoman, Fligstein hired her.In addition to Fish's testimony denying Fligstein's as-sertion that she had any part in changing the schedule ofhours of Penny Lo Presti, she also testified that the letterof reprimand given to Lo Presti on April 23, 1983 (de-scribed above),was issuedover her objection.In short, I find that Donna Fish did not, in reality,have the power to hire, fire, or discipline employees orthat she had the power to effectively recommend suchactions. It is my opinion that at all relevant times, shespent the vast majority of her time performing bookkeep-ing and office clerical functions just like the other officeemployees. To the extent that she may have receivedphone calls when employees notified the Respondentthat they would not be coming in, or noting their vaca-tion plans, it is my opinion that these functions werepurely ministerial in nature. At most, I would describeFish as being a leadperson, whose responsibility to assignand/or direct work was minimal, routine, and not in-volving the exercise of any significant degree of inde-pendent judgment. See for exampleColonial Toyota,267NLRB No. 184 (1983) (not reported in Board volumes),affd. 732 F.2d 142 (2d Cir. 1984);Highland TelephoneCo.,192 NLRB 1057 (1971);Hygeia Coca-ColaBottlingCo., 192 NLRB 1127 (1971);Hawaiian Telephone Co.,186NLRB 1 (1970).Basedon the above, it is concluded that Donna Fishwas not a supervisor within the meaning of Section 2(11)of the Act and it is recommended that her ballot beopened and counted.1717Having concluded that Fish was not, in fact, a supervisor and thather ballot should be opened and counted,it is unneccessary for me todecide whether her "promotion"to the office manager position was moti-vated by a desire to defeat the Union in the election and therefore consti-tuted an unfair labor practice.D. Florence Lo PrestiThe Respondent contends that Lo Presti was a confi-dential employee who therefore was ineligible to vote inthe election. The Union contends that she was simply anoffice clerical employee, whose vote should be counted.Lo Presti was hired in June 1975 and performed a va-riety of office functions. Among her duties was to act asFligstein's secretary. In this regard she typed his lettersand maintained the Respondent's files. Prior to March1983, these files were kept either in her office or in Flig-stein's office.However, in March, Fligstein decided tokeep a confidential and locked file containing, inter alia,the Respondent's correspondence with the NLRB and itslabor attorneys. Lo Presti was given a key to this lockedfile after the election was held.In addition to the above, the evidence shows that shewas responsible for sending telexes to the parent compa-ny in France and that she generally was the employeewho received telexes from France. Some of these telexesdealtwith wage increases to be given to employees.Also, during the election campaign she typed various let-ters drafted by Fligstein, to be sent to the other employ-ees, regardingthe election. (She also typed up theExcel-siorlist,which is a list of the names and addresses of thepotential voters, to be sent to the Union before the elec-tion.)In determining whether an employee is a confidentialemployee under the National Labor Relations Act, it isnot sufficient that the employee handle or deal with con-fidentialbusiness or financial information.Rather, aspointed out inAssociated Day Care Services,269 NLRB178, 179 (1984):It is well settled that the Board will exclude con-fidential secretaries from bargaining units only ifthose employees "assist and act in a confidential ca-pacity to persons who formulate, determineandef-fectuatemanagement policies in the field of laborrelations."This "labor nexus" test for excludingconfidential employees was upheld by the SupremeCourt inNLRB v. Hendricks County Rural ElectricMembership Corp.,454 U.S. 170 (1981).In the present cases it is clear that Fligstein, the high-est officer of the Respondent's U.S. operations was re-sponsible for effectuating management policies in thefield of labor relations. However, it also is evident fromhis own testimony that he was not responsible for formu-lating or determining labor relations or personnel deci-sions. In this respect, it appears that his functions weresharply circumscribed by his supervisors in France, whoestablished the number of employees to be employed, therange of wage rates at which he could hire new employ-ees, the raises to be given to employees, and the level offringe benefits they would be accorded. Although Flig-stein testified that from time to time he made suggestionsor recommendations regarding these subjects,it is evi-dent to me that he neither formulated nor determinedsuch policies which were established in France.The Respondent's United States representative, Flig-stein dealt with the labor attorneys in relation to the TERRAILLON CORP.elections conducted by the National Labor RelationsBoard. However, the evidence does not suggest that LoPresti sat in during any conferences between Fligsteinand counsel, or apart from typing a few campaign letterssent to employees and theExcelsiorlist, that she assistedFligstein in any other way regarding the election. Also, Iplace little significance on the fact that Fligstein createda locked file for "labor relations matters," and gave LoPresti a key to this file after the election was held. I alsodo not think it is particularly significant that Lo Presti,on a few occasions, typed letters drafted by Fligstein tothe Respondent's labor counsel, or that she filed lettersreceived from labor counsel. There is no evidence in thisrecord to show that she was present on any occasionswhen labor relations was discussed or that she participat-ed in any confidential meetings concerning labor rela-tions matters.As it is my opinion that Lo Presti did not act in a con-fidential capacity to Fligstein, who could formulate, de-termine, and effectuate management policies with regardto labor relations, it is concluded that she was an eligiblevoter. It therefore is recommended that her ballot beopened and counted.With respect to Lo Presti, the complaint in Case 29-CA-10558 alleges that the Respondent violated the Actby contending that Lo Presti was a confidential employ-ee and therefore ineligible to vote. I see no basis for con-cluding that an employer's unsuccessful contention re-garding an employee's eligibility should also constitutean unfair labor practice. Such a conclusion seems to meto be absurd on its face and would mean that employerswould violate the Act every time they made eligibilitycontentions in representation cases which proved to beunsuccessful. In this respect, I make a distinction be-tween an employer which merely takes a legal positionregarding the eligibility of certain prospective votersversus a situation where an employer actively engages ingerrymanding in order to affect the outcome of an elec-tion.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that it ceaseand desist therefrom and take certain affirmative actiondesignedto effectuate the Act.With respect to Roberta Mittler it is recommendedthat the Respondent offer her immediate reinstatement toher former job or, if that job no longer exists, to a sub-stantially equivalent position without prejudice to her se-niority or other rights and privileges previously enjoyed.It also is recommended that she be recompensed for hervacation pay for the period from February 7 to 17, 1983.Ialso shall recommend, in accordance withSterlingSugars,261NLRB 472 (1982), that the Respondentremove from its files any reference to her discharge andto notify her in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against her.With respect to James Johnson, it is recommendedthat the Respondent make him whole for any earningslost because of its reduction in his hours. Such backpayisto run from the date that his hours were reduced377(March 30, 1983) to the date that he voluntarily termi-nated his employment.In each case where backpay is required, it shall becomputed in the manner set forth inF.W.WoolworthCo., 90 NLRB 298 (1950), andIsisPlumbing Co.,138NLRB 716 (1962), with interest prescribed inFloridaSteel Corp.,231 NLRB 651 (1977).In relation to the petition in Case 29-RM-686 it is rec-ommended that the ballot of Jay Fligstein remain un-opened and uncounted. Therefore, the Regional Directorshould issue a revised tally of ballots and a Certificationof Representative.In connection with the petition in Case 29-RC-5873, itis recommended that the ballot box be opened, that thechallenged ballots of Robert Mittler, Florence Lo Presti,and Donna Fish be opened and counted, and that theballot of Peggy Ann Fligstein remain unopened and un-counted. If the Union should win the election, after atally of ballots is issued, then a Certification of Repre-sentative should issue. If, however, the Union shouldlose the election, then a Certification of Results shouldissue.Based on the above fmdings of fact and on the entirerecord, I make the followingCONCLUSIONS OF LAW1.The Respondent, Terraillon Corp., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Local Union 1922, International Brotherhood ofElectricalWorkers,AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) of the Actby threatening its employees with the closure of itsUnited States business, if the Union were to become theemployees'bargainingrepresentative.4.The Respondent violated Section 8(a)(1) and (3) ofthe Act when, for discriminatoryreasons,itceased itspractice of granting free lunches to its employees on cer-tain occasions.5.The Respondent violated Section 8(a)(1) and (3) oftheAct when it discriminatorily revoked the vacationschedule of Roberta Mittler and when it thereafter dis-charged Roberta Mittler.6.The Respondent violated Section 8(aXl) and (3) ofthe Act when, for discriminatory reasons, it reduced thehours of work of James Johnson.7. In Case 29-RM-686 the challenged ballot of JayFligstein shall remain closed and unopened. Therefore, arevised tally of ballots shallissue alongwith a Certifica-tion of Repreesentative.8. In Case 29-RC-5873 the ballot box shall be opened,the challenged ballots of Roberta Mittler, Donna Fish,and Florence Lo Presti shall be opened and counted, andthe challenged ballot of Peggy Ann Fligstein shallremain unopened and uncounted. Accordingly, a tally ofballots shall be issued and if the Union obtains a majorityof the valid votes counted, a Certification of Representa-tive shallissue. If the Union fails to obtain a majority ofthe valid votes counted, then a Certification of Resultsshall issue. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Except to the extent heretofore found, the other al-legations are dismissed.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'sORDERThe Respondent, Terraillon Corp., Central Islip, NewYork, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Threatening to close its United States operations ifthe employees select or support Local Union 1922, Inter-nationalBrotherhood of Electrical Workers, AFL-CIO,or any other labor organization.(b) Discharging or threatening to discharge employees,reducingtheir hours of work, revoking lunch privileges,or otherwise discriminating against them in any othermannerif they join or support Local 1922 or any otherlabor organization.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Roberta Mittler immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed.(b)Make whole Roberta Mittler and James Johnsonforanylossof earningstheymay have suffered byreason of the discrimination against them in the mannerset forth in the remedy section of this decision.(c)Remove from our files any reference to the dis-charge of Roberta Mittler, and notify her in writing thatthishas been done and that evidence of the dischargewill not be used as the basis for future personnel actionsagainst her.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-is If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses.roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its place of business copies of the attachednoticemarked "Appendix."ts Copies of the notice, onforms provided by the Regional Director for Region 29,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(f)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations not specificallyfound herein.IT IS FURTHER ORDERED that with respect to the peti-tion in Case 29-RM-686, the petition is remanded to theRegional Director for Region 29; that the challenge tothe ballot of Jay Fligstein is sustained; that a revised tallyof ballots be issued; and that a Certification of Represent-ative be issued.IT FURTHER IS ORDERED that the petitionin Case 29-RC-5873 is remanded to the Regional Director forRegion 29; that the ballot box be opened; that the chal-lenged ballot of Peggy Ann Fligstein remain unopenedand uncounted; that the ballots of Roberta Mittler, Flor-enceLo Presti, and Donna Fish be opened and counted;and that a tally of ballots be issued. In the event that amajority of the valid votes counted is cast for Local1922, a Certification of Representative shall be issued.However, if a majority of the valid votes counted is notcast for Local 1922, a Certification of Results shall beissued.i' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."